 
  
  

Case 4:19-cv-00322-A Document 1-8 Filed 04/22/19 Page1of3 PagelD 19
NOTICE: THIS DOCUMENT CONTAINS SENSITIVE DATA g

Cause Number: 1 4 1

(The Clerk's office will fill in the Cause Numb
Plaintiff: Lisa A. Biron Inthe = (check one):
(Pant first and last name of the person filing the lawsuit.) 48th  [& District Court
Court (_] County Court / County Court at Law
FMC CarswefT Warden Jody Upton; “°° (J Justice Court

       

when you file this tom)

 

 

 

 

 

Defendant: L. Armstrong & E. Dixon Tarrant Texas
(Print first and last name of the person being sued.) County a
Sm A,
eee Sf, % AN
Statement of Inability to Afford Payment of 2. % Ee?
Court Costs or an Appeal Bond ie Fy OO
AF ny se 2
1. Your Information Zug w
: “a
My full legal name is: _Lisa Ann Biron My date of birth is: 4
First Middle Last Monthy Oh" aA.
. an
My address is: (Home)_Federal Correctional Institution END
(Mailing) P.O. Box 1731, Waseca, MN 56093
My phone number: __N/A My email:__N/A
About my dependents: “The people who depend on me financially are listed below.

Name Age Relationship to Me

N/A

 

 

 

 

Ooah WD —

 

2. Are you represented by Legal Aid?

(_] | am being represented in this case for free by an attorney who works: for a legal aid provider or who
received my case through a legal aid provider. | have attached the certificate the legal aid provider
gave me as ‘Exhibit: Legal Aid Certificate.

-Or-

(_] | asked a legal-aid provider to represent me, and the provider determined that | am financially eligible
for representation, but the provider could not take my case. | have attached documentation from
legal aid stating this.

or- ‘

| am not represented by legal aid. | did not apply for representation by legal aid.

3. Do you receive public benefits?
[XI | do not receive needs-based public benefits. - or -

[_] | receive these public benefits/government entitlements that are based on indigency:
(Check ALL boxes that apply and attach proof to this form, such as a copy of an eligibility form or check.)

(_] Food stamps/SNAP CJ TANF (j Medicaid CICHIP Cjssi C)wic ()AABD
_] Public Housing or Section 8 Housing [_] Low-Income Energy Assistance {_] Emergency Assistance
(_] Telephone Lifeline {_] Community Care via DADS (_] LIS in Medicare (“Extra Help")

(_] Needs-based VA Pension ([_] Child Care Assistance under Child Care and Development Block Grant

[_] County Assistance, County Health Care, or General Assistance (GA) °
[Xi Other: I am an indigent Federal inmate who has been incarcerated since 11/2012

© Form Approved by the Supreme Court of Texas by order in Misc. Docket No. 16-9122
Statement of Inability to Afford Payment of Court Costs Page 1 of 2
Case 4:19-cv-00322-A Document 1-8 Filed 04/22/19 Page 2of3 PagelD 19

4. What is your monthly income and income sources?

“| get this monthly income: ae
$__ 15.00 _in monthly wages. | work as an Orderly @ .12/hour for the FBOP

 

 

Your job tiife Your employer
$ in monthly unemployment. | have been unemployed since (date)
$125.00 in monthly gifts from my family

$ from other people in my household each month: (List only if other members contribute to your
household income.)
$ from (_] Retirement/Pension (_] Tips, bonuses [_] Disability (_] Worker's Comp
[_} Social Security (_] Military Housing [_} Dividends, interest, royalties
(_] Child/spousal support
[_] My spouse’s income or income from another member of my household (/f avaiable)

$ from other jobs/sources of income. (Describe)

 

$_140.00 is my total monthly income.

 

 

 

 

 

 

 

 

 

5. What is the value of your property? 6. What are your monthly expenses?
“My property includes: Value* “My monthly expenses are: Amount
Cash $ N/A Rent/house payments/maintenance $
Bank accounts, other financial assets Food and household supplies $ 100.00
Inmate Account g 50.15 Utilities and telephone and postage $¢ 40.00
$ Clothing and laundry : $
$ Medical and dental expenses $
Vehicles (cars, boats) (make and year) Insurance (life, health, auto, etc.) $
N/A $ School and child care $
$ Transportation, auto repair, gas $
$ Child / spousal support - $
Other property (like jewelry, stocks, land, Wages withheld by court order
another house, etc.) , $
N/A $ Debt payments paid to: (List) $
$ $
$ $
Total value of property +$ 50,15 Tota! Monthly Expenses —> $ 140.00

“The value is the amount the item would sell for less the amount you still owe on it. if anything

7. Are there debts or other facts explaining your financial situation? ©

“My debts include: (List debt and amount owed) * I_ owe approximately $ 150,000.00 in student loans.
As stated, supra, I am an indigent Federal inmate incarcerated since 11/2012.

 

(if you want the court to consider other facts. such as unusual medical expenses. family emergencies. ete.. attach another page to
this form labeled “Exhibit: Additional Supporting Facts.") Check here if you attach another page.(_}

8. Declaration
| declare under penalty of perjury that the foregoing is true and correct. | further swear:
ix | cannot afford to pay court costs.
|} cannot furnish an appeal bond or pay 4 cash deposit to appeal a justice court decision.

 

 

 

 

My address is FCI Waseca, P.O. Box a , Waseca, MN 56093 Waseca

. Street City State Zip Code Country
> signed on_02/18 /19 in_Waseca | County, Minnesota _
Signature Month/Day/Year county name State

© Form Approved by the Supreme Court of Texas by order in Misc. Docket No. 16-9122 ~
Statement of Inability to Afford Payment of Court Costs / Page 2 of 2
 

FI
TARRANT Eouury

20IDFEB 25 AM IO: 16

EE
Os vee eee

  

 

oo sales payug
96192 XL ‘UHOM LYOS
LS unoujed N OOL
U3|D UAPIIM SEWOUL
10 JHISIG AjuNoD weueL
©6P0-GLLZL 2

mee Tass sn
BRI LEU

Che NI ERTEN Ted

am,
